                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                                 8:03CR505

      vs.
                                                                ORDER
VICTOR SANCHEZ-GARCIA,

                   Defendant.


      This matter is before the Court on the Defendant’s letter, docketed as a Motion to

Appoint Counsel, ECF No. 206.

      IT IS ORDERED:

      1. The Defendant’s letter, ECF No. 206, docketed as a Motion to Appoint
      Counsel, is denied; and
      2. The Clerk will mail a copy of this Order to the Defendant at his last known address.


      Dated this 25th day of March, 2020.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
